Case 19-20031-drd11        Doc 164 Filed 10/25/19 Entered 10/25/19 12:32:30          Desc
                             Main Document     Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI

In re:                                             )
                                                   )    Case No. 19-20031-11
CORNERSTONE MANAGEMENT                             )
PARTNERS, INC.                                     )    Chapter 11
                                                   )
                             Debtor.               )
                                                   )
                                                   )
                                                   )

                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and accurate copy of the Order of the

Court Granting the Objection to Claim Number 62 of Keith Duren Revocable Living Trust

[Dkt. No. 158] was mailed first class, postage prepaid to the following party on October

25, 2019:

         Keith Duren Revocable Living Trust – Larry K. Duren
         408 Deerfield Court
         Great Falls, MT 59405

                                           Respectfully submitted,

                                           THOMPSON COBURN LLP

                                           /s/ Brian Hockett
                                             Mark V. Bossi, 37008
                                             Brian Hockett, 52984
                                             One US Bank Plaza
                                             St. Louis, Missouri 63101
                                             Phone (314)552-6000
                                             Fax (314) 552-7000
                                             mbossi@thompsoncoburn.com
                                             bhockett@thompsoncoburn.com

                                           Attorneys for John P. Vaclavek, Liquidating
                                           Trustee of the CMP Liquidating Trust
